EXHIBIT (13) Powers of Attorney Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products James P. Abel, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ James P. Abel Director Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Robert C. Barth, whose signature appears below, constitutes and appoints Robert G. Lange and William W. Lester, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Robert C. Barth Senior Vice President & Chief Financial Officer Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products J. Sidney Dinsdale, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ J. Sidney Dinsdale Director Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products James R. Krieger, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ James R. Krieger Director Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Robert G. Lange, whose signature appears below, constitutes and appoints Robert C. Barth and William W. Lester, and any such person(s) as Robert C. Barth may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Robert G. Lange Vice President, General Counsel & Assistant Secretary, Individual Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products William W. Lester, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ William W. Lester Executive Vice President & Corporate Treasurer Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products JoAnn M. Martin, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as her attorney-in-fact, each with the power of substitution, for her in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ JoAnn M. Martin Director, Chair, President & Chief Executive Officer Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Tonn M. Ostergard, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Tonn M. Ostergard Director Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Kim M. Robak, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as her attorney-in-fact, each with the power of substitution, for her in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Kim M. Robak Director Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Robert-John H. Sands, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Robert-John H. Sands Senior Vice President & Corporate Secretary Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Paul C. Schorr, IV, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Paul C. Schorr, IV Director Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Timmy L. Stonehocker, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Timmy L. Stonehocker Executive Vice President Power of Attorney With Respect To Ameritas Life Insurance Corp. Variable Annuity and Variable Life Insurance Products Steven J. Valerius, whose signature appears below, constitutes and appoints Robert G. Lange and Robert C. Barth, and any such person(s) as Robert G. Lange may designate in writing directed to the President of Ameritas Life Insurance Corp., and each of them, as his attorney-in-fact, each with the power of substitution, for him in any and all capacities, to sign any registration statements and amendments thereto and similar documents for the Ameritas Life Insurance Corp. variable annuity and variable life insurance products listed below, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission ("SEC") and necessary regulatory authorities of any State, hereby ratifying and confirming all that each of said attorneys-in-fact may do or cause to be done by virtue hereof. The separate accounts and variable products covered by this Power of Attorney are: Carillon Account – SEC File 811-04063 VA I SEC File No. 002-92146* VA II SA and VA II SEC File No. 333-110336* Advantage VA III SEC File No. 333-118237* Carillon Life Account – SEC File 811-09076 Excel Accumulator SEC File No. 333-116386* Excel Choice SEC File No. 033-94858* Excel Performance VUL SEC File No. 333-151914* Excel Executive Edge SEC File No. 333-36220* *Effective July 1, 2014, Ameritas Life Insurance Corp. assumes legal ownership of all the assets of the Carillon Account and the Carillon Life Account. On July 1, 2014, new N-4 and N-6 registration statements for the variable annuity and variable life insurance products registered under the Carillon Account and Carillon Life Account will be filed with the SEC. New SEC File Numbers will be assigned by the SEC at that time. This Power of Attorney is effective July 1, 2014, and remains in effect until revoked or revised. Signed: /s/ Steven J. Valerius President, Individual Division
